UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
TINA PARKS, et al.,           )
                              )
          Plaintiffs,         )
                              )
          v.                  )     Civil Action No. 10-1460 (RWR)
                              )
DISTRICT OF COLUMBIA,         )
                              )
          Defendant.          )
______________________________)


                        MEMORANDUM OPINION

     The plaintiffs, parents of seven students who prevailed in

separate administrative proceedings brought under the Individuals

with Disabilities in Education Act and the Individuals with

Disabilities in Education Improvement Act (collectively, “IDEA”),

20 U.S.C. § 1400 et seq., bring this action against the District

of Columbia (the “District”) for attorneys’ fees and costs

incurred in those proceedings and for prejudgment interest.

Plaintiffs move for summary judgment, seeking compensation for

counsel at an hourly rate of $400 and for paralegal work at an

hourly rate of $125.   The District contends that fees should be

limited to the lower rates provided in the District of Columbia

Public Schools (“DCPS”) fee guidelines.   The District also

maintains that certain charged hours are not compensable and that

the plaintiffs are not entitled to prejudgment interest.   Because

the hourly rates requested by the plaintiffs are not warranted
                                 -2-

given the modest intricacy of the underlying administrative

actions, the requested fees will be reduced to compensate counsel

at an hourly rate of $350 and to compensate for paralegal work at

an hourly rate of $98.   Because the charges challenged by the

District bear a reasonable relationship to the IDEA proceedings,

they are compensable expenses.   Equitable factors, however, do

not warrant an award of prejudgment interest on the District’s

outstanding payment of fees.   Thus, the plaintiffs’ motion will

be granted in part and denied in part.

                             BACKGROUND

     The administrative proceedings for which the plaintiffs seek

attorneys’ fees and costs occurred in 2008 and 2009.      (Pls.’

Statement of Material Facts as to which There is No Dispute

(“Pls.’ Statement”) ¶ 3, 9, 19, 25, 35, 41, 47.)      The District

does not dispute that the plaintiffs prevailed in the proceedings

and therefore are entitled to recover fees.     (Def.’s Resp. to

Pls.’s Statement of Material Facts (“Def.’s Resp.”) ¶¶ 4, 10, 20,

26, 36, 42, 48.)   Elizabeth Jester, an attorney with over thirty

years experience, served as counsel to each of the plaintiffs in

the IDEA proceedings.    (Pls.’ Mot. Summ. J. (“Pls.’ Mot.”),

Declaration of Elizabeth Jester, Esq. (“Jester Decl.”) ¶ 2.)

Jester’s paralegal, Mery Williams, worked part-time on the

plaintiffs’ administrative cases.      (Id. ¶ 15.)   Williams has over
                                 -3-

eighteen years of experience working as a paralegal and has

formal paralegal training.   (Id.)

     Plaintiffs seek an award of attorneys’ fees at an hourly

rate of $400 for Jester and $125 for Williams.    (Pls.’ Mem. of P.

& A. in Support of Pls.’ Mot. Summ. J. (“Pls.’ Mem.”) at 7, 9.)

The plaintiffs argue that such rates are reasonable in light of

the prevailing market rates, counsel’s experience, and the

complexity of the administrative proceedings.    They emphasize

that the requested rates are below the rates indicated in the

Laffey matrix, a schedule maintained by the United States

Attorney’s Office for the District of Columbia for compensation

of federal litigators.    (Id. at 7-9.)   The Laffey rate for 2008-

2009 and 2009-2010 is $465 per hour for attorneys with Jester’s

level of experience and $130 for paralegal work.    (Pls.’ Mot.,

Ex. 33, Laffey matrix.)    They argue that the District is liable

for prejudgment interest because it has paid only a portion of

the fees owed to each plaintiff.

     The District argues that the Laffey matrix is an

inappropriate measure of the reasonableness of counsel’s fees

because it was designed to govern fee awards in complex federal

litigation.   (Def.’s Mem. of P. & A. in Opp’n to Pl.’s Mot. Summ.

J. (“Def.’s Opp’n”) at 4-6.)   The District characterizes the

plaintiffs’ administrative proceedings as straightforward and

argues that the DCPS fee guidelines, which prescribe an hourly
                                 -4-

rate of $300 for attorneys and $90 for paralegals, should govern

the award in this case.    (Id. at 10-13.)    The District further

argues that specific charges as to plaintiffs Parks, Timms, and

West are too remote in time from the administrative proceeds and

thus not compensable.   (Id. at 15-16.)     Relevant information

regarding the underlying IDEA proceedings and fee payment to date

for each plaintiff is as follows.

I.   TINA PARKS AND J.P.

     Plaintiffs Tina Parks and student J.P. filed a due process

complaint against the District on December 19, 2008 alleging that

DCPS had denied the student a free appropriate public education

(“FAPE”) suitable to the student’s special education needs.

(Pls.’ Mot., Ex. 1, Hearing Officer’s Decision and Order (“HOD”)

at 1.)   The plaintiffs reached a settlement of their IDEA claim

against the District on the record in an administrative hearing

held on January 21, 2009.   (Id.)   In February of 2009, the

plaintiffs submitted a petition for attorney’s fees and costs in

the amount of $12,781.95 to DCPS.      (Pls.’ Statement ¶ 5.)   In

June of 2009, the District processed the invoice and paid

$4000.001 to the plaintiffs.   (Id. ¶¶ 6-7.)    The District


     1
      The District’s payments to plaintiff Parks and to other
plaintiffs were made in accordance with a fee cap imposed by
District of Columbia law that prevents the District from paying
more than $4,000 in attorney’s fees for an IDEA action. “While
the applicable appropriations fee cap limits the District’s
ability to pay, it does not limit the Court’s authority to award
attorney’s fees.” A.C. ex rel. Clark v. District of Columbia,
                                 -5-

disputes the reasonableness of the attorney’s fees and costs

claiming “excessive hourly rates” and “erroneous and non-

reimbursable time entries.”   (Def.’s Resp. ¶¶ 5, 8.)

II.   THOMAS COX, SR., DELORES LEWIS AND D.C.

      Plaintiffs Thomas Cox, Sr., Delores Lewis, and student D.C.

filed a due process complaint alleging denial of a FAPE on

November 7, 2008.   (Pls.’ Mot., Ex. 5, HOD at 1.)   The parties

reached an agreement to settle the complaint on the record in a

hearing on December 11, 2008.   (Id.)   The HOD reflects that the

plaintiffs had introduced seventeen exhibits into the record and

that DCPS had introduced sixteen exhibits.   (Id. at 2.)      In

January of 2009, Jester submitted to DCPS a petition for

attorney’s fees and costs in the amount of $10,100.29.     (Pls.’

Statement ¶ 11.)    On March 16, 2009, DCPS paid the plaintiffs

$4,000.00.   (Id. ¶ 13.)   On June 17, 2009, the plaintiffs

submitted a supplemental petition to DCPS for $5,414.89 in

attorney’s fees and costs, but no payment has been made

concerning the supplemental petition.   (Id. ¶¶ 14, 16.)      The

District does not dispute the lack of payment on the supplemental

invoice, but it asserts that the plaintiffs are “not entitled to

payment of a fee award greater than $4,000.00.”   (Def.’s Resp.




674 F. Supp. 2d 149, 154 (D.D.C. 2009) (citing Calloway v.
District of Columbia, 216 F.3d 1, 12 (D.C. Cir. 2000)).
                                  -6-

¶ 16.)   The District further disputes that $15,515.18 is a

reasonable amount for attorney’s fees and costs.     (Id. ¶ 17.)

III. TRINETTA MCCLAM AND N.M.

      Plaintiffs Trinetta McClam and student N.M. filed a due

process complaint on December 24, 2008 and prevailed in

establishing that DCPS had denied the student a FAPE in an

administrative hearing held on January 26, 2009.     (Pls.’ Mot.,

Ex. 11, HOD at 1, 8.)   The hearing record included thirty-three

exhibits from the plaintiffs, thirty-four exhibits from DCPS, and

the testimony of four witnesses.    (Id. at 8.)    On February 23,

2009, the plaintiffs submitted to DCPS a petition for attorney’s

fees and costs in the amount of $16,844.88.     (Pls.’ Statement

¶ 21.)   DCPS paid $4,000.00 in June of 2009.     (Id.   ¶¶ 22-23.)

The District disputes the reasonableness of the outstanding

charged amount.   (Def.’s Resp. ¶ 24.)

IV.   ELIZABETH RIHANI AND H.R.

      Plaintiffs Elizabeth Rihani and student H.R. brought a due

process complaint against DCPS on October 29, 2008.      (Pls.’ Mot.,

Ex. 15, HOD at 1.)   In a proceeding held on December 4, 2008, the

hearing officer found that DCPS had denied the student a FAPE.

(Id. at 4.)   The plaintiffs entered nineteen exhibits into the

record and called one witness, and DCPS entered six exhibits into

the record.   (Id. at 1.)   In January of 2009, Jester submitted an

invoice to DCPS for attorney’s fees and costs in the amount of
                                -7-

$8,480.87.   (Pls.’ Statement ¶ 27.)   On March 16, 2009, DCPS paid

the plaintiffs $4,388.50.   (Id. ¶ 29.)    On June 1, 2010, the

plaintiffs submitted a supplemental invoice to DCPS for $7,536.24

in attorney’s fees and costs, but no payment has been made

concerning the supplemental invoice.    (Id. ¶¶ 30, 32.)   The

District does not dispute not paying the supplemental invoice,

but maintains that the plaintiffs are not entitled a fee award

greater than $4,000 and disputes the reasonableness of the

requested fees.   (Def.’s Resp. ¶¶ 32-33.)

V.   NATALIE TIMMS AND N.T.

     Plaintiffs Natalie Timms and student N.T. prevailed on a

December 10, 2008 due process complaint alleging denial of a FAPE

in a hearing held on January 13, 2009.    (Pls.’ Mot., Ex. 20, HOD

at 2.)   The record included twenty-two exhibits and the testimony

of three witnesses on behalf of the plaintiffs and the testimony

of five witnesses on behalf of DCPS.    (Id.)   On February 9, 2009,

the plaintiffs sent to DCPS a petition for attorney’s fees and

costs in the amount of $15,974.79.     (Pls.’ Statement ¶ 37.)    In

June of 2009, DCPS processed and paid the plaintiffs $4,000.00.

(Id. ¶¶ 38-39.)   The District disputes that $15,974.79 is a

reasonable sum for attorney’s fees and costs and disputes

specific charges as non-compensable.    (Def.’s Resp. ¶ 40.)
                                   -8-

VI.   ANNEZETTA WEST AND E.W.

      In a February 5, 2009 hearing, plaintiffs Annezetta West and

student E.W. prevailed in establishing that DCPS had denied the

student a FAPE, as alleged in a December 11, 2008 due process

complaint.   (Pls.’ Mot., Ex. 24, HOD at 2, 12-14.)       The hearing

record included nineteen exhibits from the plaintiffs and nine

exhibits from DCPS.   (Id. at 2-3.).     In February of 2009, the

plaintiffs sent a petition for attorney’s fees and costs in the

amount of $18,004.01 to DCPS.     (Pls.’ Statement ¶ 43.)       DCPS paid

the plaintiffs $4,000.00.     (Id. ¶ 45.)   The District disputes the

reasonableness of the attorney’s fees, claiming “excessive hourly

rates” and “erroneous and non-reimbursable time entries.”

(Def.’s Resp. ¶¶ 43, 46.)

VII. MELINDA WILLIAMS AND M.W.

      Plaintiffs Melinda Williams and student M.W. brought a due

process complaint on November 18, 2008, alleging the denial of a

FAPE, and reached a settlement on the record in an administrative

proceeding on December 18, 2008.     (Pls.’ Mot., Ex. 28, HOD at 1-

2.)   The hearing record reflects that the plaintiff filed thirty

exhibits and DCPS filed five exhibits.      (Id. at 1.)    On

January 16, 2009, plaintiffs submitted to DCPS an invoice in the

amount of $14,093.70.   (Pls.’ Statement ¶ 49.)    On February 9,

2009, plaintiffs submitted a supplemental invoice in the amount

of $2,342.22.   (Id. ¶ 50.)     DCPS paid the plaintiffs $1,682.00 in
                                 -9-

June 2009.   (Id. ¶ 52.)   The plaintiffs allege there has been no

payment on the original invoice.   (Id. ¶ 54).    The District does

not dispute not paying the original invoice for $14,753.92, but

alleges that it never received the invoice and contests the

reasonableness of the requested fees.     (Def.’s Resp. ¶¶ 53, 55.)

                             DISCUSSION

     Section 1415(i)(3)(B) of the IDEA authorizes federal

district courts to exercise discretion to award reasonable

attorneys’ fees as part of the costs to the parents of a child

with a disability who is the prevailing party in an

administrative proceeding.   20 U.S.C. § 1415(i)(3)(B).2   Awards

under the IDEA comply with the general rule that “a ‘reasonable’

attorneys’ fee is based on the reasonable number of hours

expended multiplied by a reasonable hourly rate.”    Bucher v.

District of Columbia, 777 F. Supp. 2d 69, 73 (D.D.C. 2011); see

also Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (“The most

useful starting point for determining the amount of a reasonable

fee is the number of hours reasonably expended on the litigation

multiplied by a reasonable hourly rate.”)    The burden lies on the

plaintiff to establish the reasonableness of the hourly rate, as

well as the reasonableness of the amount of time spent on

particular tasks.   Rapu v. D.C. Pub. Sch., 793 F. Supp. 2d 419,



     2
      As is noted above, the District does not dispute that the
plaintiffs are prevailing parties under the IDEA.
                                -10-

423 (D.D.C. 2011) (citing In re North, 59 F.3d 184, 189 (D.C.

Cir. 1995)).

       Determining an appropriate hourly rate requires evidence of

an attorney’s billing practices, skill, experience, and

reputation, along with evidence of the hourly rates prevailing in

the attorney’s community.   Jackson v. District of Columbia, 696

F. Supp. 2d 97, 101 (D.D.C. 2010).     In addition, detailed

invoices that show how much time was spent on specific tasks

suffice to enable courts to independently determine the

reasonableness of hours claimed.   Id.    “By providing such

information, a plaintiff establishes a presumption that the

number of hours billed and the hourly rate are reasonable, and

the burden shifts to the defendant to rebut the plaintiff’s

showing of reasonable hours and reasonable hourly rates for

attorneys of the relevant level of skill and expertise.”       Rooths

v. District of Columbia, 802 F. Supp. 2d 56, 60 (D.D.C. 2011).

Although it is a motion for summary judgment by which plaintiffs

seek attorney’s fees, the typical summary judgment standard is

inapposite here.   The IDEA authorizes a court to award fees “in

its discretion” and to base the award on “rates prevailing in the

community in which the action or proceeding arose for the kind

and quality of services furnished.”    20 U.S.C. § 1415(i)(3)(B)-

(C).   That reasonable jurors might disagree about the appropriate

rate of compensation does not preclude resolution of plaintiffs’
                                -11-

motion.   See Copeland v. Marshall, 641 F.2d 880, 893 (D.C. Cir.

1980) (stating that Title VII’s attorney fee provision, which is

substantially similar to that of the IDEA, “ask[s] only that the

district court judges exercise their discretion as

conscientiously as possible, and state their reasons as clearly

as possible”).

I.   HOURLY RATES

     “Courts in this district routinely refer to the Laffey

Matrix to determine the reasonableness of requested attorney’s

fees in IDEA actions.”   B.R. ex rel. Rempson v. District of

Columbia, 802 F. Supp. 2d 153, 164 (D.D.C. 2011).    The matrix

derives its names from Laffey v. Northwest Airlines, Inc., 572 F.

Supp. 354 (D.D.C. 1983), in which the court considered a proposed

schedule of hourly rates for compensation of lawyers “first

developed based upon information about the prevailing rates

charged by federal litigators in the District[.]”    Rooths, 802 F.

Supp. 2d at 61.   The United States Attorney’s Office for the

District of Columbia now maintains a Laffey matrix for attorney’s

fees, based on levels of experience and the local Consumer Price

Index.    Many courts find that the Laffey rate is presumptively

reasonable.   See, e.g., Rempson, 802 F. Supp. 2d at 163 (stating

that “attorney’s fees in IDEA actions in the District of Columbia

are reasonable if they conform to the Laffey Matrix created by

the United States Attorneys’ Office”); Rapu, 793 F. Supp. 2d at
                                 -12-

424 (stating that “the Court will use the Laffey Matrix as the

benchmark for prevailing market rates in this [IDEA] case”).

Plaintiffs, however, must provide adequate evidence of counsel’s

experience and qualifications.    In Rapu, for example, the court

found that the plaintiff had failed to produce sufficient

evidence regarding the attorney’s skills, experience, and

reputation, and exercised its discretion to reduce the Laffey

rate by 20 percent.   Rapu, 793 F. Supp. 2d at 426.    Other courts

treat the Laffey matrix as providing “the highest rates that will

be presumed to be reasonable when a court reviews a petition for

statutory attorneys’ fees.”   Rooths, 802 F. Supp. 2d at 61

(emphasis added).   Lower rates may be warranted where the

defendant shows that the proceedings for which compensation is

sought were straightforward or otherwise not demanding of

counsel’s skills and experience.    Id.   For example, in Agapito,

the court found that the IDEA case before it was not complicated

on the grounds that “[t]here were no pre-hearing interrogatories

or discovery, no production of documents or depositions, no

psychiatrists or psychologists testifying about learning

disabilities, no briefings of intricate statutory or

constitutional issues, no pre-trial briefings, no lengthy

hearings, no protracted arguments, and few, if any, motions
                                  -13-

filed.”   Agapito v. District of Columbia, 525 F. Supp. 2d 150,

152 (D.D.C. 2007).3

     Plaintiffs request an hourly rate of $400, contending that

the underlying proceedings were complex and that “[e]ach

Plaintiff either had to go through a lengthy hearing or was able

to reach a settlement on the record after the hearing was

formally convened.”   (Pl.’s Reply at 2.)   In addition, they state

that resolving the matters “required knowledge of the law, the

psychological and academic underpinnings of each minor

Plaintiff’s disabilities, procedural and substantive rules, and

the ability to present all of this in a cohesive and

understandable manner.”   (Id.)    The District argues that the DCPS

Attorney Fees Guidelines, which specify an hourly compensation

rate of $300, should apply.   Courts in this district have noted,

however, that the factual predicate for applying these guidelines


     3
      Some courts identify a reasonable fee without any reference
to the matrix. See, e.g., A.C. ex rel. Clark v. District of
Columbia, 674 F. Supp. 2d 149, 155-56 (D.D.C. 2009) (finding the
“Matrix . . . inapplicable because it is intended to apply to
complex federal litigation and almost all of the attorney’s fees
in question are the result of counsel’s preparation for
attendance at routine administrative hearings” and instead
proceeding “to rely on the typical range of hourly rates charged
by attorneys who handle IDEA cases in this jurisdiction, the
range of judicially determined hourly rates in cases involving
Plaintiffs’ counsel and the nature of the work performed in order
to determine a reasonable hourly rate.”) However, decisions such
as these still look to other “cases involving Plaintiffs’
counsel,” id., and other “judicially determinated rates,” id.,
which themselves often refer to the Laffey matrix. As a
practical matter, the matrix is widely used as the touchstone for
determining reasonable rates.
                               -14-

is weak.   See Rooths, 802 F. Supp. 2d at 62 (declining to apply

the DCPS guidelines where the District “ma[de] no attempt to

explain why those Guidelines are reliable evidence of prevailing

market rates, or why a defendant should be permitted to set the

rate at which plaintiff’s counsel is compensated”).     Here, as in

past cases, the District presents no “evidence that these

Guidelines went through any kind of process for the issuance of

administrative regulations, where public comment could be

submitted and considered.”   Cox, 754 F. Supp. 2d at 76.4   The

affidavit of Quinne Harris-Lindsey, on which the District relies

and which was originally filed in 2010 in a separate case, merely

asserts that “$300 per hour is consistent with the rate paid [by

the District] to attorneys” such as “Jester [who] has at least 19

years experience in special education matters.”    (Def.’s Opp’n,

Ex. H, Harris-Lindsey Decl. ¶ 6.)     In addition, the District’s

contention that the Laffey matrix is relevant only to complex

federal litigation of the sort addressed in the Laffey decision

itself has not widely prevailed.    As is discussed above, courts

in this district often use the matrix as a benchmark for awarding


     4
      While the Laffey matrix has not been subjected to the
administrative process, the framework was approved by the
District Court in Laffey and is maintained by the United States
Attorney’s Office for the District of Columbia. (Pls.’ Mot., Ex.
33, Laffey matrix.) The index is updated annually based on
changes in the cost of living as measured by the Consumer Price
Index for All Urban Consumers in the D.C. area announced by the
Bureau of Labor Statistics. (Id.; see also Rooths, 802 F. Supp.
2d at 61.)
                                -15-

fees in IDEA cases.   The District does not explain why “IDEA

administrative proceedings, which typically require testimony

from education experts regarding whether a student has been

denied a free and public education and the need for any

compensatory educational services, are categorically less complex

than other forms of litigation.”   Jackson, 696 F. Supp. 2d at

102.

       The plaintiffs’ requested rate of hourly compensation is

less than the Laffey rate of $465, a point that the plaintiffs

argue gives rise to a presumption of reasonableness.   IDEA

proceedings are highly fact-intensive and often intricate and may

in appropriate circumstances warrant fees equal to or near the

Laffey rate.    The record, however, does not justify the

plaintiffs’ position that the proceedings here were especially

complex.   Plaintiffs stated that “[i]n each case, a Complaint was

filed, an Answer was filed, a pre-hearing conference was held, a

pre-hearing order was issued, materials were disclosed including

witnesses with proposed testimony and exhibits,” and that

“[e]xpert witnesses were involved in 6 of the 7 instant cases.”

(Pls.’ Reply at 2.)   This representation of the proceedings

reflects that the work of plaintiffs’ counsel, as distinct from

the District’s counsel or the hearing officer, consisted of

initiating the proceeding, attending the preliminary hearing as

well as the hearing memorialized in the HOD, and engaging in
                                -16-

discovery and exchange of expert testimony materials.    Although

the plaintiffs state that experts were “involved” in the majority

of the proceedings, plaintiffs do not assert, and none of their

itemized entries shows, that any extensive preparation of

witnesses occurred.   Plaintiffs’ submission does not indicate

that counsel filed any motions let alone motions asserting novel

or complex legal claims.   Moreover, the HOD as to each of the

seven plaintiffs is relatively short and does not describe any

extraordinarily lengthy proceedings between the parties.

     Plaintiffs have not established that their administrative

hearings were as complex as those in, for example, Cox, where the

court awarded Jester fees at her requested rate of $400.    There,

the court noted that “any reading of the comprehensive decisions

by the two Hearings Officers in these cases demonstrates” the

complexity of the underlying administrative cases.   In the case

of one plaintiff, the court noted that the case “took nearly two

years -- which included a suspension from school and a two-week

stay in a psychiatric hospital -- and a hearing with sixty-five

documentary exhibits, four witnesses, and written closing

statements” to resolve.    Cox, 754 F. Supp. 2d at 76.   With regard

to the other plaintiff, the court stated that the administrative

case “took more than seven months and a hearing with fifty

documentary exhibits, four witnesses, and written closing

statements to obtain a ruling [favorable to the plaintiff].”     Id.
                               -17-

Even less complicated proceedings, as well as settlement

negotiations, certainly do demand skill and intimate familiarity

with the facts and record as to each minor child.   See id.

(noting generally that “in order to handle special education

cases effectively, counsel must know far more than IDEA law [and]

it is essential that counsel understand the bureaucratic workings

of that [DCPS] system, know competent and caring individuals in

that system who can break logjams and obtain necessary

evaluations, reports, and materials, and then assure provision of

whatever FAPE is deemed appropriate”).   However, the record in

this case reflects that the proceedings and the settlements talks

here were of only modest intricacy.    The hearing or settlement

conference as to each of the affected minor plaintiffs was only

several hours long and the plaintiffs do not describe that any

novel or unusual difficulties arose.

     In circumstances where IDEA proceedings were fairly routine,

courts have awarded fees at an “hourly rate equal to

three-quarters of the USAO Laffey rate.”    Rooths, 802 F. Supp. 2d

at 63; see also Muldrow v. Re-Direct, Inc., 397 F. Supp. 2d 1,

4-5 (D.D.C. 2005) (deciding in a “relatively straightforward”

§ 1983 action for negligence and civil rights violations to

reduce the fee award “based on Laffey rates by 25 percent to

ensure that the award is ‘reasonable’ for this type of

litigation”).   In this action, the record supports a similar
                                -18-

rate, which is in between the $300 proposed by the District and

the $400 requested by the plaintiffs, as a reasonable one.    The

fee award therefore will be calculated at an hourly rate of $350

as to each of the seven plaintiffs.    An analogous rate of $98, or

three-quarters the Laffey rate of $130, will be employed for the

paralegal work.

II.   CLERICAL TASKS

      The District challenges the plaintiffs’ request for

compensation at attorneys’ rates for clerical and other non-

professional tasks.    (Defs.’ Opp’n at 13.)   The District argues

that plaintiffs’ counsel has support staff and cannot justify

charging higher, professional rates for tasks such as preparing

and reviewing fee petitions and routine phone consultations.

(Id. at 14; see also id., Exs. A-G.)    Courts may permit

compensation at professional rates for clerical tasks where the

attorney is a solo practitioner or works in a small firm without

a staff of junior attorneys.   See, e.g., Bailey v. District of

Columbia, 839 F. Supp. 888 (D.D.C. 1993), abrogated on other

grounds, Goldring v. District of Columbia, 416 F.3d 70 (D.C. Cir.

2005); Bucher v. District of Columbia, 777 F. Supp. 2d 69, 75

(D.D.C. 2011) (permitting compensation at attorney’s rate for

tasks such as calls and school records requests where

“Plaintiffs’ counsel does not have office staff and must perform

such activities herself”).   Although plaintiffs’ counsel is not a
                               -19-

solo practitioner, she operates in a small firm with only part-

time support staff.   Jester avers that “[d]uring the pendency of

this matter, . . . she did not have a full-time or part-time

paralegal or any other staff to assist her,” the “only exception”

being “work done by paralegal Mery Williams in preparing the

attorney fee petitions as a free-lance contractor.”

(Supplemental Declaration of Elizabeth T. Jester, Esq. ¶ 3.)

Because counsel “lack[ed] the resources to retain a large staff

of junior lawyers who could handle [clerical] tasks more

economically,” Bailey, 839 F. Supp. at 891, her claimed fees for

making calls and reviewing fee petitions will be allowed.

     The District also disputes the rates at which the plaintiffs

have charged for faxing and copying documents, mileage, postage,

and messenger services.   (Defs.’ Opp’n, Exs. A-G.)   Plaintiffs

maintain that the charged amounts are at “the rates approved by

the federal government,” and used in “D.C. Superior Court in

paying costs incurred by attorneys in court appointed cases.”

(Pls.’ Reply at 15-16.)   The rates for administrative expenses

presented in plaintiffs’ invoices appear reasonable and the

District’s objections “are of the ‘nit-picking’ variety which the

Circuit has warned against.”   Cox, 754 F. Supp. 2d at 78 (quoting

Nat’l Ass’n of Concerned Veterans v. Sec’y of Defense, 675 F.2d

1319, 1337–38 (D.C. Cir. 1982)).   The administrative costs

therefore will be awarded at the rates requested.
                                 -20-

III. SPECIFIC CHARGES AS TO PARKS, TIMMS, AND WEST

     The District challenges charges that it considers too remote

in time or otherwise unrelated to the underlying IDEA

proceedings.   (Defs.’ Opp’n at 15; id., Exs. A, E, and F.)      The

District concedes that “it is not unreasonable to conclude that

activities by counsel in preparation of a hearing, or subsequent

advice to a client immediately after the issuance of an HOD, are

acceptably related to the statutory ‘action’ or ‘proceeding.’”

(Def.’ Opp’n at 15.)   However, it maintains that the plaintiffs

request compensation for charges that “have no temporal

proximity” to the proceedings and are in certain cases “undefined

and vague.”    (Id. at 16.)   As to all the contested charges,

plaintiffs maintain that “counsel has an ethical obligation to

investigate each case before filing a complaint and make sure the

case had been properly prepared so that once the case is filed,

Plaintiff can proceed to a hearing and achieve a successful

outcome.”   (Pls.’ Reply at 13.)

     As to plaintiff Parks, the District disputes 8.4 hours of

time charged between October 21, 2008 and December 16, 2008.

(Def.’s Opp’n, Ex. A.)   Plaintiffs may establish a reasonable

basis for the charge “merely on a showing . . . that each charge

was tied to a particular hearing.”      Lax v. District of Columbia,

Civil Action No. 04-1940 (HHK), 2006 WL 1980264, at *4 (D.D.C.

July 12, 2006).   Courts have found work completed up to a year in
                                 -21-

advance of a hearing to fall within “an entirely reasonable

window of time to be engaging in productive work that will result

in a favorable administrative decision.”     Id.; see also Cox, 754

F. Supp. 2d at 78 (finding work done approximately four months in

advance of hearing was reasonable).     It was reasonable for

counsel to have included charges as early as October 21, 2008

since counsel filed her administrative complaint just two months

later, on December 19, 2008.   Plaintiffs explained that “[d]uring

this two month period . . . counsel met with the client,

investigated the case, consulted with staff members at . . . the

school Plaintiff was attending and explored alternative school

placements.”   (Pls.’ Reply at 10; see also Pls.’ Mot., Ex. 2,

Attorney Fee Invoices at 4-5.)    The claimed charges are

reasonably related in time and in substance and therefore

allowable.

     The charges as to plaintiff Timms are also sufficiently

connected, temporally and substantively, to the underlying

administrative proceedings.    Defendants dispute as too remote

14.5 hours of work performed between August 19, 2008 and

December 9, 2008.   (Def.’s Opp’n, Ex. E.)   Plaintiffs explain

that several months before filing their due process complaint,

counsel communicated with the client, investigated the case,

consulted with staff members at DCPS, facilitated a psychiatric

evaluation of the student, and secured a placement at an
                                  -22-

appropriate residential school.     (Pls.’ Reply at 11; see also

Pls.’ Mot., Ex. 21, Attorney Fee Invoices at 4-5.)    After the

HOD, counsel spent time assisting the plaintiff with paperwork

related to the enrollment in the residential school.    (Pls.’

Reply at 10, 11, 13.)   The disputed charges are reasonable and

will be allowed.

      With regard to plaintiff West, as well, the plaintiffs have

carried their burden to show that the invoiced charges are

reasonable.   The District contends that 6.7 hours of work

performed between October 22, 2008 and November 25, 2008 bears no

temporal or substantive relationship to the administrative

hearing.   (Def.’s Opp’n, Ex. F.)    The plaintiffs maintain that

time before the filing of the due process complaint was spent

communicating with DCPS staff regarding the need for a new

individualized education program, additional school services, and

an appropriate school placement.     (Pls.’ Reply at 12.)   These

disputed charges are related substantively and temporally to the

administrative proceedings and will be allowed.

IV.   PREJUDGMENT INTEREST

      Plaintiffs ask for an award of prejudgment interest on all

unpaid fee balances as compensation for the loss of use of their

money.   (Pls.’ Mot. at 11-12.)    Plaintiffs maintain that D.C.

Code § 15-108, which permits prejudgment interest in order “to

recover a liquidated debt on which interest in payable by
                                -23-

contract or by law or by usage,” authorizes an award in this

case.   The present action, however, is not properly characterized

as one for a liquidated debt, or for a sum certain.    Rather, this

suit for attorneys’ fee under the IDEA is brought on “summary

judgment to establish whether the District is liable for the

remainder of the requested attorney fees.”    Wright v. District of

Columbia, Civil Action No. 11-0384 (AK), 2012 WL 79015, at *6

(D.D.C. Jan. 11, 2012) (emphasis added).    In general, a court’s

award of prejudgment interest is a discretionary judgment subject

to equitable considerations.    Oldham v. Korean Air Lines Co., 127

F.3d 43, 54 (D.C. Cir. 1997).   Here, the District generally made

a payment of attorneys’ fees to the plaintiff promptly after

receipt of invoices.   Although it relied on its own fee matrix,

rather than the rates found to be reasonable here, the District

did not act in manifest bad faith.     Cf. Kaseman v. District of

Columbia, 329 F. Supp. 2d 20, 28-29 (D.D.C. 2004) (awarding

prejudgment interest where “DCPS ha[d] completely stonewalled

requests for payment, and . . . presented reasons for rejecting

requests that often bordered on the absurd”).    Courts determine

reasonable hourly rates on a case-by-case basis and, although the

Laffey matrix is often employed, the parties could reasonably

disagree regarding the complexity of the IDEA proceedings and the

proper rates.
                                  -24-

                               CONCLUSION

        The plaintiffs’ motion will be granted in part and denied in

part.     The award will be based upon a reduced hourly compensation

rate of $350 for counsel and $98 for paralegal work.       The

challenged claims for clerical tasks and for work performed for

plaintiffs Parks, Timms, and West will be allowed.       The claim for

prejudgment interest will be denied.        An appropriate order

accompanies this memorandum opinion.

        SIGNED this 28th day of September, 2012.



                                                 /s/
                                         RICHARD W. ROBERTS
                                         United States District Judge